UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                             No. 96-1061



MICHAEL T. MCDONALD,

                                            Plaintiff - Appellant,

         versus

GEORGE MEANY CENTER FOR LABOR STUDIES,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. Robert Earl Maxwell,
District Judge. (CA-95-63-3)


Submitted:   June 20, 1996                 Decided:   June 28, 1996


Before HALL, WILKINS, and HAMILTON, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Michael T. McDonald, Appellant Pro Se. Grant F. Crandall, George
P. Surmaitis, CRANDALL, PYLES & HAVILAND, Charleston, West
Virginia, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order dismissing

his claim under the Americans with Disabilities Act. We have

reviewed the record and the district court's opinion and find no

reversible error. Accordingly, McDonald's motion for appointment of

counsel is denied and we affirm on the reasoning of the district
court. McDonald v. George Meany Ctr., No. CA-95-63-3 (N.D.W. Va.
Dec. 20, 1995). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2